Citation Nr: 1755959	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the electronic claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. In the November 2015 Board hearing, the Veteran raised the issue of unemployability. See Hearing transcript. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his previously pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

In March 2016 and February 2017, the Board remanded the issue of entitlement to a TDIU. The Board finds that there has been substantial compliance with its remand directives, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

A VA back examination was conducted in October 2017 in conjunction with a proposal to reduce the rating for the service-connected back disability as noted in the October 2017 hearing testimony before a VA Rating Veterans Service Representative (RVSR).  The October 2017 report notes that the Veteran reported that he can't bend over or do lifting, and can't sit, stand or walk for long periods of time.  The examiner noted that the Veteran is unable to perform physical activity of employment that requires vigorous physical exertion such as manual labor or repetitive heavy lifting.  These findings are essentially the same regarding functional and occupational impairment as shown on the June 2017 examination and the Board finds that the findings are essentially duplicative and remand for initial AOJ consideration of the examination report is not required.  See 38 C.F.R. §20.1304 (2017).

FINDING OF FACT

1. The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16 (a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors. See Moore, 21 Vet. App. at 218 (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore, 555 F.3d 1369. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In the present case, service connection has been granted for the following: obstructive sleep apnea at 50 percent effective October 1, 2008; lumbosacral spine degenerative disc disease at 20 percent effective October 1, 2008, and at 40 percent effective May 18, 2015; radiculopathy femoral nerve of the left lower extremity at 20 percent effective May 18, 2015; radiculopathy femoral nerve of the right lower extremity at 20 percent effective May 18, 2015; uritcaria at 10 percent effective October 1, 2008; right carpal tunnel syndrome at 10 percent effective October 1, 2008; left carpel tunnel syndrome at 10 percent effective October 1, 2008; hypertension at 0 percent effective October 1, 2008; right inguinal hernia status post-surgical repair at 0 percent effective October 1, 2008; and muscle tension headaches at 0 percent effective October 1, 2008. The combined evaluation for compensation is 70 percent effective October 1, 2008, and 90 percent effective May 18, 2015. Thus, there are two or more disabilities with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

With the threshold requirements satisfied, this matter turns on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran's August 2016 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, notes the Veteran's work history, to include being a mechanic from September 1986 to September 2008, a senior RTC from December 2009 to September 2011, and senior fleet manager from September 2011 to October 2012. At the June 2017 VA examination, the Veteran reported that he was employed as a fleet manager from 2009 to 2013. Since his last employment, the Veteran has applied to other jobs and has pursued a degree in business management. The Veteran has reported that although he has pursued further education after retirement, he has not completed his degree, nor is he currently pursuing further education.

During the November 2015 Board hearing, the Veteran expressed that he is unemployable as a result of his service-connected back disability. The Veteran contends that he has experience in maintenance and that he is looking for a job, but that due to his posture when he walks into interviews he is not hired. The Veteran testified that he has not worked for over three years. 

The Board acknowledges that the June 2015 VA examination reports that the Veteran's back condition impacts his ability to work in that it significantly limits his ability to walk, stand, or sit for prolonged periods. Additionally, July 2016 VA examination notes that the Veteran's thoracolumbar spine (back) condition impacts his ability to work in that it limits standing, walking, forward flexion (back bending activities), and that heavy lifting is not recommended.

Upon remand, the Veteran was afforded an additional VA examination in June 2017. 

The Veteran reported that pain radiated down his leg and with standing more than 15 minutes he has burning pain down both legs and numbness to his feet.  He takes medication daily and additional medication for flare-ups.  He reported flareups that last 3 to 5 days and that he is on the couch for a week.  He reported that he used a walker to assist with ambulation during flareups which occur every couple of months.  He reported that standing and walking are limited to 15 minute intervals.  He also reported that he will have flareups in the evening if he is on his feet more than 4 to 6 hours during the day.  He can sit, ride and drive up to 2 hours.  

The examiner found that the Veteran's back disability negatively affects the Veteran's ability to function in physical occupational environments, to specifically include the following limitations: standing, walking activities limited to 15 minutes intervals, squatting, bending, running, jumping, kneeling, crawling, lifting limited to 20 pounds, repetitive lifting, pushing, pulling, sitting, riding, driving limited to 2 hour intervals, and repetitive climbing. However, the examiner found that the Veteran's back disability "in and of itself, does not affect the Veteran's ability to work in a sedentary occupational environment."

Additionally, in June 2017 the Veteran was afforded VA examinations regarding his other service-connected disabilities, to include his sleep apnea, hypertension, carpel tunnel, radiculopathy, urticarial, inguinal hernia, and tension headaches. Although the Veteran does not specifically assert that his unemployability is the result of such service-connected disabilities, the Board notes that the VA examiner did not find that any such service-connected disabilities affect the Veteran's ability to work. In fact, the VA examiner found the Veteran's hypertension to be asymptomatic and well controlled under the current treatment, and the VA examiner found the Veteran's headaches to be stable and responsive to treatment. Moreover, the Veteran's hernia was noted to cause no restrictions on his activity, and the Veteran's sleep apnea requires regular use of the CPAP but its controlled and does not affect his ability to work. The Veteran's carpel tunnel and radiculopathy both were found to not affect his ability to function or work in either sedentary or physical occupational environments.

As noted above, a VA back examination was conducted in October 2017 in conjunction with a proposal to reduce the rating for the service-connected back.  That report notes that the Veteran reported that he can't bend over or do lifting, and can't sit, stand or walk for long periods of time.  The examiner noted that the Veteran is unable to perform physical activity of employment that requires vigorous physical exertion such as manual labor or repetitive heavy lifting.    

Upon review of all lay and medical evidence, and resolving any doubt in the Veteran's favor, the Board finds that evidence supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Board has considered the Veteran's statements regarding his claim of TDIU as a result of his service-connected back disability.  Even though the VA examiner stated that Veteran could have a sedentary job, the evidence shows that the Veteran is unable to sit, stand or walk for more than 15 minutes at a time.  He has also reported have flareups caused being on his feet more than 4 to 6 hours during the day.  The Veteran has credibly reported daily symptoms of pain, some instability and the need for assistive devices at times.  His most recent job many have been more sedentary that his previous jobs in the maintenance field, but the evidence indicates that the back disability would limit the ability to function even in a more sedentary type job.  The Board acknowledges that the October 2017 VA examination report noted that the Veteran has ankylosing spondylitis that is unrelated to the service-connected back condition, but the symptoms of decreased range of motion with back pain were also attributed to the service-connected back disability and the symptoms must be considered with regard to the TDIU claim.  Overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from performing the physical acts required by employment.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


